Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear as to what constitutes “a block structure” and what its operative relationship is with the rest of the system.  For example, it is not clear whether “block” refers to shape (e.g., since the light emitter and the light receiver are both shown in the drawing figures as block shapes, it is not clear whether the block can be one of those or not) of function (such as light blocking, which seems to be intended by the specification).  The recited “block structure” appears to be a light blocking structure for blocking light, but the claim is not clear as to what is blocked by the “block structure” per se.  
Claims 2-12 are indefinite by virtue of their claim dependency upon indefinite claim 1.

Claim 13 is indefinite because it is unclear as to how the curved surface of the opaque material in lines 7-8 is functionally or positionally related to the reset of the system (e.g., how it relates to the recess of the encapsulant.
Claims 14-17 are indefinite by virtue of their claim dependency upon indefinite claim 13.
Claim 19 is indefinite because it is unclear as to what constitutes “a block structure” and what its operative relationship is with the rest of the system.  For example, it is not clear whether “block” refers to shape (e.g., since the light emitter and the light receiver are both shown in the drawing figures as block shapes, it is not clear whether the block can be one of those or not) of function (such as light blocking, which seems to be intended by the specification).  The recited “block structure” appears to be a light blocking structure for blocking light, but the claim is not clear as to what is blocked by the “block structure” per se.  
Claim 20 is indefinite by virtue of its claim dependency upon indefinite claim 19.
Claim 21 is indefinite because “the block structure” in line 2 lacks a proper antecedence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tu et al. (US 2016/0126403 A1).
Regarding claim 18, Tu et al. teach a method (as shown in the steps of fig. 1A-1G, for example) of manufacturing an optical system, comprising: (a) providing a carrier (40) having a light emitter (20) and a light receiver (30) (see fig.s 1A and 1B); (b) forming an encapsulant (50) on the carrier to cover the light emitter and the light receiver (as shown in fig. 1B); and (c) forming a recess (at 41) on the encapsulant (as shown in fig. 1D).
Regarding claim 19, Tu et al. further teach that, before operation (b), further comprising forming a block structure (68) on the carrier and between the light emitter and the light receiver (as shown in fig. 1E).
Regarding claim 20, Tu et al. further teach that the block structure is formed by dispensing an opaque material on the carrier (see para. 0035, the examples include at leastsome kinds of dispensing per se).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 2016/0126403 A1).
Regarding claim 21, Tue et al. teach the method of claim 18, as discussed above, but fail to teach that in operation (c), further comprising removing a portion of the block structure.
However, in manufacturing, it is notoriously old in the art to remove a portion of a structure so as to trim the size to fit desired proportions.
Therefore, persons having ordinary skill in the art would have added a step comprising removing a portion of the block structure as recited in claim 21 to the steps of claims 18 so as to produce a block .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references made of record disclose optical systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R LEE/Primary Examiner, Art Unit 2878